In a matrimonial action in which a judgment of separation had previously been entered, the defendant husband appeals from an order of the Supreme Court, Richmond County, dated February 26, 1976, which (1) denied his motion to reduce the amounts of the alimony and support payments provided for in the said judgment and (2) granted the respondent wife’s cross motion for a counsel fee to defend the application. Order reversed, without costs or disbursements, and motions remitted to the Special Term for a hearing on the issue of the alleged change in the husband’s circumstances and for a new determination of the motion and cross motion. In the light of appellant’s claim that his loss of a second job has increased the percentage of his alimony and support payments to 68% of his net income, and in light *638of the admitted increase in respondent’s income, the Special Term should have accorded appellant an opportunity to be heard. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.